COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     John E. Deloach, Individually, John E. Deloach as General Partner of
                         John E. Deloach Family Limited Partnership, and John E. Deloach
                         Family Limited Partnership v. Stephen Stelly

Appellate case number:   01-19-00182-CV

Trial court case number: CV29534

Trial court:             253rd District Court of Chambers County

       The motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, Countiss, and Adams.


Date: ___December 15, 2020___